NOT FOR PUBLICATION                           FILED
                                                                         NOV 18 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A., FKA                      No. 20-15420
Countrywide Home Loans Servicing, LP,
Successor by Merger to BAC Home Loan            D.C. No. 2:16-cv-02939-RFB-BNW
Servicing, LP; FEDERAL NATIONAL
MORTGAGE ASSOCIATION,
                                                MEMORANDUM*
                Plaintiffs-Appellees,

 v.

THE GROVE HOMEOWNERS
ASSOCIATION,

                Defendant,

and

SANDOR FEHER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted November 8, 2021**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       CANBY, TASHIMA, and MILLER, Circuit Judges.

        Sandor Feher appeals pro se from the district court’s summary judgment in

this quiet title action brought by Bank of America, N.A. and Federal National

Mortgage Association (“Fannie Mae”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir.

2017). We affirm.

        The district court properly granted summary judgment because Feher failed

to raise a genuine dispute of material fact as to whether Fannie Mae’s interest in

the subject property had been extinguished by the foreclosure sale. See id. at 928

(“[T]he Federal Foreclosure Bar applies to any property for which the [Federal

Housing Finance Agency] serves as conservator and immunizes such property

from any foreclosure without Agency consent.” (citing 12 U.S.C. § 4617(j)(1),

(3)).

        Feher’s motions to transmit exhibits (Docket Entry Nos. 15 and 34) are

denied. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988)

(“Papers not filed with the district court or admitted into evidence by that court are

not part of the clerk’s record and cannot be part of the record on appeal.”).

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                          2                                       20-15420
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               20-15420